DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10561121 in view of Wilks et al. (US 2011/0031258, hereafter referred to as Wilks).
Claims 1-8 of the ‘121 teach the details of an aquarium system with a decorative element (as per claims 15-23 of the instant app) except for the carrier. Wilks teaches a carrier (as mapped in the prior art rejections below).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carrier, as taught by Wilks, into the kit of the ‘121 patent, to package the aquarium and decorative item of the ‘121 patent for sale or distribution. Packaging consumer products is well known in the art.

Claims 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-19 of copending Application No. 16028895 in view of Wilks et al. (US 2011/0031258, hereafter referred to as Wilks).
Claims 1-8 of application ‘895 teach the details of an aquarium system with a decorative element (as per claims 15-23 of the instant app) except for the carrier. Wilks teaches a carrier (as mapped in the prior art rejections below).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carrier, as taught by Wilks, into the kit of application ‘895, to package the aquarium and decorative item of application ‘895 for sale or distribution. Packaging consumer products is well known in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 15-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-19 of copending Application No. 16110135 in view of Wilks et al. (US 2011/0031258, hereafter referred to as Wilks).
Claims 1-8 of application ‘135 teach the details of an aquarium system with a decorative element (as per claims 15-23 of the instant app) except for the carrier. Wilks teaches a carrier (as mapped in the prior art rejections below).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carrier, as taught by Wilks, into the kit of application ‘135, to package the aquarium and decorative item of application ‘895 for sale or distribution. Packaging consumer products is well known in the art.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 8-9 and 11-12 repeat the same limitation, “the decorative lifting element being positioned on the base at a location away from the outer periphery of the base”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20207159 (hereafter referred to as DE ‘159, provided herein, see English translation provided herein) in view of Wilks et al. (US 2011/0031258, hereafter referred to as Wilks).
For claim 15, DE ‘159 teaches a decorative system kit (description and figs.) comprising: 
a housing including a bottom and at least one sidewall defining an inner surface area (para 0004, 0014, the aquarium itself, not shown, but it is clear that an aquarium must have a bottom and at least one sidewall to hold water therein); 
at least one preconfigured decorative ornament assembly (fig. 1, made of root 5 and base 3); each respective assembly including a solid base (3) and one or more decorative elements (5) , the base having a bottom, a top, and an outer periphery (see 3, fig. 1), and at least one decorative element extending upward from the top of the base (fig. 1); one of said at least one decorative elements being a decorative lifting element (root 5, arm 7 or 8 can be used as a lifting element, para 0014 placing the decorative element in water), the decorative lifting element being permanently irremovably affixed to the base (para 0014) at a location away from the outer periphery of the base towards a center region of the base (fig. 1), the decorative lifting element configured to permit a user to securely grasp the decorative lifting element with a single hand (a user can grasp the lifting element with a single hand, further see para 0019), the decorative lifting element being positioned on the base at a location away from the outer periphery of the base (fig. 1) to permit the assembly to be lifted and removed from the housing by means of the single hand grasping the decorative lifting element (a user can remove the element with a single hand).
DE ‘159 is silent about a carrier having the housing and ornament assembly removably contained therein.
However, it is well known and established to provide a carrier for consumer products for sale and display of the product in store. Aquariums are established consumer products.
Wilks teaches a well-known carrier (clear view packaging system, abstract) for packaging consumer products wherein the product is housed within the carrier (fig. 1 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carrier, as taught by Wilks, into the kit of DE ‘159, to package the aquarium and decorative item of DE ‘159 for sale or distribution. Packaging consumer products is well known in the art.
For claim 16, DE ‘159 as modified by Wilks further teaches wherein at least one assembly is positioned within the housing and the base of the assembly is held securely against the bottom of the housing (De ‘159, para 0004, para 0011, the device in a secure stable position in the aquarium).
For claim 17, DE ‘159 as modified by Wilks is silent about the housing being transparent.
However, aquariums in general are known to be transparent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the aquarium of DE ‘159 transparent, in order to see the fish, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
DE ‘159 as modified by Wilks further teaches the carrier being configured to allow a majority of the assembly within the housing to be seen without opening the carrier (wilks abstract, clear view packaging will allow for this).
For claim 18, DE ‘159 as modified by Wilks further teaches the carrier comprising a bottom part for receiving the bottom of the housing (Wilks 14), a top part for covering a top of the housing (Wilks 16), and at least one strap to secure the bottom part and top part of the carrier to the housing (Wilks 18).
For claim 19, DE ‘159 as modified by Wilks further teache further comprising a spacer (24 of Wilks, para 0018) between the top of the assembly within the housing and a bottom of the top part of the carrier (Fig. 1, Wilks), the spacer configured to hold the base of assembly securely against the bottom of the housing when the housing is within the carrier (24 can perform this function).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE’ 159 as modified by Wilks, as applied to claim 15 above, in further view of Willinger et al. (US 3744454, hereafter referred to as Willinger).
For claim 20, DE ‘159 as modified by Wilks is silent about wherein said at least one preconfigured decorative ornamental assembly comprises a plurality of preconfigured decorative ornament assemblies.
Willinger teaches a decorative kit (abstract and figs.) including a plurality of preconfigured decorative ornament assemblies (multiple elements 30, 32 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the decorative elements of DE ‘159 include multiple decorative elements, as taught by Willinger, in order to change the look of the aquarium at will.
For claim 21, DE ‘159 as modified by Wilks and Willinger further teaches wherein the base of each of the assemblies is substantially the same size and shape as that of the bottom wall inner surface area of the housing, each assembly having a different predefined visual design (Willinger, considering the decorative element to be both 14 and the elements 32, covers the whole base of the aquarium).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the decorative elements of DE ‘159 cover the entire base of the aquarium, as taught by Willinger, in order to avoid gravel and sand in the aquarium for easy cleaning. 
For claim 22, DE ‘159 as modified by Wilks and Willinger further teaches wherein the combined bases of the plurality of assemblies, when the assemblies are arranged adjacent each other are substantially the same size and shape as that of the bottom wall inner surface area of the housing, the plurality of assemblies combining to create a predefined visual design (combined bases of elements 32 and 14 of Willinger cover the aquarium base).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the decorative elements of DE ‘159 combine to cover the entire base of the aquarium, as taught by Willinger, in order to avoid gravel and sand in the aquarium for easy cleaning. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DE’ 159 as modified by Wilks, as applied to claim 15 above, in further view of Pucci (US 5090357).
For claim 23, DE ‘159 as modified by Wilks is silent about wherein one sidewall of the at least one sidewall of the housing is comprised of first and second walls separated by a gap and defining an interior region, the housing having a slot through which objects can be passed therethrough to insert them into the interior region.
Pucci teaches an aquarium (abstract and figs.) wherein one sidewall of the at least one sidewall of the housing is comprised of first and second walls separated by a gap and defining an interior region, the housing having a slot through which objects can be passed therethrough to insert them into the interior region (back wall of tank 8, front plate 17 is a second wall, see gap therebetween in fig. 1, object 22 in the gap).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the aquarium of DE ‘159, include a gap as taught by Pucci, in order to add decorations to the aquarium. 

Allowable Subject Matter
It is noted that claims 17-19 incorporated into 15 as well as addition of the limitation of --at least two decorative elements—and noting that one decorative element is packaged in the bottom of the carrier, the other decorative element packaged in the top of the carrier, the spacer dividing the two elements within the carrier and holding them in place therein (as pictured in fig. 15) maybe allowable.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to aquarium decorative systems and/or carriers for consumer products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619